Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 5-7, 10-15, 17, 19-22, 25-28 are presented for examination.  Claims 3-4, 8-9, 16, 18, 21-24, 29-31 are canceled in the 12/12/2019 preliminary amendment.

Information Disclosure Statement
The IDS filed on 12/12/2019 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 10, 15, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Study on management and orchestration of network slicing for next generation network (Release 15)”, 3GPP Standard; Technical Report; TR 28.801, June 14 2017, pages 1-79 (Herein after 3GPP), in view of Milenovic, WO 2010/0149211 A1.  

3GPP and Milenovic are cited by the applicant in the IDS.

As per claim 1, 3GPP taught the invention including a method in a domain manager for managing a wireless communications network operating at least one network slice, said network slice comprising a logically grouped subset of network resources and/or network functions, the method comprising:
Populating a first Information Object Class instance representing the logically grouped subset of network resources and/or network functions of said network slice (section 4.2.1, 4.2.2: The NSI may be composed of network slices subnets of Physical Network Functions and/or Virtualized Network Function; section 4.9, 4.10, 5.1.1: The Network Slice Instance is created using the NST and instance-specific information).

3GPP did not specifically teach the steps of: 
Adding the populated first Information Object Class instance to a generic Network Resource Model to produce a modified generic Network Resource Model;
Exposing the modified generic Network Resource Model.  

Milenovic taught to 
Add the populated first Information Object Class instance to a generic Network Resource Model to produce a modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8);
Expose the modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and Milenovic in order to provide the effect of defining the influence of network slice management on the Network Resource Model with a meta model for making the changes to the Network Resource Model.

As per claim 2, 3GPP and Milenovic taught the invention as claimed in claim 1.  3GPP further taught to comprise extending a second Information Object Class instance of the generic Network Resource Model, the second Information Object Class instance representing a Managed Element, by adding information identifying whether said Managed Element is a physical network function or a virtual network function (section 4.4: creation of a new NSI).  

As per claim 5, 3GPP and Milenovic taught the invention as claimed in claim 1.  3GPP further taught wherein the operation of populating said first information Object Class instance is triggered by a change in the network resulting in creation of said at least one network slice (section 4.4: creation of a new NSI).  

As per claim 6, 3GPP and Milenovic taught the invention as claimed in claim 1.  3GPP further taught to comprise the domain manager sending messages to the network manager, the messages comprising information related to operation of Managed Elements managed by the domain manger, using an interface defined by said modified generic Network Resource Model (section 4.10, 5.1.3, 5.1.4).

As per claim 7, 3GPP taught the invention including a method in a network manager for managing a wireless communications network operating at least one network slice, said network slice comprising a logically grouped subset of network resources and/or network functions, the method comprising:
Receiving from a domain manager a generic Network Resource Model comprising a first information Object Class instance, said first Information Object Class instance representing the logical grouped subset of network resources and/or network functions of said network slice (section 4.2.1, 4.2.2: The NSI may be composed of network slices subnets of Physical Network Functions and/or Virtualized Network Function; section 4.9, 4.10, 5.1.1: The Network Slice Instance is created using the NST and instance-specific information);
Receiving form the domain manager messages comprising information related to operation of Managed Elements managed by the domain manager, said messages complying with an interface defined by said modified generic Network Resource Model (section 4.10, 5.1.3, 5.1.4);
Carrying out a management operation on said at least one network slice (section 4.10, 5.1.3, 5.1.4).

3GPP did not specifically teach the generic Network Resource Model to be a modified generic Network Resource Model.  Milenovic taught to produce a modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and Milenovic in order to provide the effect of defining the influence of network slice management on the Network Resource Model with a meta model for making the changes to the Network Resource Model.

As per claim 10, 3GPP and Milenovic taught the invention as claimed in claim 7. Milenovic further taught the method to comprise implementing changes in the network in response to the modification made to the generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8).  

As per claim 15, 3GPP taught the invention including a domain manager for managing a wireless communications network operating at least one network slice, said network slice comprising a logically grouped subset of network resources and/or network functions, the 
Populate a first Information Object Class instance representing the logically grouped subset of network resources and/or network functions of said network slice (section 4.2.1, 4.2.2: The NSI may be composed of network slices subnets of Physical Network Functions and/or Virtualized Network Function; section 4.9, 4.10, 5.1.1: The Network Slice Instance is created using the NST and instance-specific information).

3GPP did not specifically teach the steps of: 
Add the populated first Information Object Class instance to a generic Network Resource Model to produce a modified generic Network Resource Model;
Expose the modified generic Network Resource Model.  

Milenovic taught to 
Add the populated first Information Object Class instance to a generic Network Resource Model to produce a modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8);
Expose the modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and Milenovic in order to provide the effect of 

As per claim 17, 3GPP and Milenovic taught the invention as claimed in claim 15.  3GPP further taught wherein to expose the modified generic Network Resource Model the domain manager is operative to made the modified generic Network Resource Model available via an Itf-N interface to a network manager for use in carrying out a management operation on said at least one network slice (section 4.10, 5.1.3, 5.1.4; Itf-N is a 3GPP standardized interface, which is inherently taught by 3GPP).  

As per claim 19, 3GPP and Milenovic taught the invention as claimed in claim 15.  3GPP further taught the operative of populate said first information Object Class instance in response to a change in the network creating said at least one network slice (section 4.4: creation of a new NSI).  

As per claim 20, 3GPP and Milenovic taught the invention as claimed in claim 15.  3GPP further taught the operative to send messages to the network manager, the messages comprising information related to operation of Managed Elements managed by the domain manger, using an interface defined by said modified generic Network Resource Model (section 4.10, 5.1.3, 5.1.4).

As per claim 21, 3GPP taught the invention including a network manager for managing a wireless communication network operating at least one network slice, said network slice comprising a logically grouped subset of network resources and/or network functions, the 
Receive from a domain manager a generic Network Resource Model comprising a first information Object Class instance, said first Information Object Class instance representing the logical grouped subset of network resources and/or network functions of said network slice (section 4.2.1, 4.2.2: The NSI may be composed of network slices subnets of Physical Network Functions and/or Virtualized Network Function; section 4.9, 4.10, 5.1.1: The Network Slice Instance is created using the NST and instance-specific information);
Receive form the domain manager messages comprising information related to operation of Managed Elements managed by the domain manager, said messages complying with an interface defined by said modified generic Network Resource Model (section 4.10, 5.1.3, 5.1.4);
Carry out a management operation on said at least one network slice (section 4.10, 5.1.3, 5.1.4).

3GPP did not specifically teach the generic Network Resource Model to be a modified generic Network Resource Model.  Milenovic taught to produce a modified generic Network Resource Model (page 5, lines 26-29, page 6, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and Milenovic in order to provide the effect of defining the influence of network slice management on the Network Resource Model with a meta model for making the changes to the Network Resource Model.

As per claim 22, 3GPP and Milenovic taught the invention as claimed in claim 21.  3GPP further taught to wherein the received modified generic Network Resource Model comprises a second Information Object Class instance representing a Managed Element, wherein the second Information Object Class instance comprises information identifying whether said Managed Element is a physical network function or a virtual network function (section 4.4: creation of a new NSI).  

Allowable Subject Matter
Claims 11-14 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tovinger, US 2015/0127798
Bodog et al, US 2013/0039196
Chou, US 10,595,190
Tang et al, US 10,200,234
Leroux et al, US 2018/0317134
Senarath et al, US 2019/0021010
Zhang et al, US 2019/0158364

Yao et al, US 2015/0156773

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 16, 2021